                                                                                     John P. Margiotta
                                                                                              |||||||

151 West 42nd Street, 17th Floor                                                        T 212.813.5957
New York, NY 10036                                                                  jmargiotta@fzlz.com

                             Defendants' request is GRANTED. The pre-motion conference currently
VIA ECF                      scheduled for August 5, 2021, is adjourned to August 12, 2021, at 10:50
                             a.m. As provided in the Fourth Amended Case Management Plan and
June 1, 2021                 Scheduling Order, any party wishing to file a summary judgment or
                             other dispositive motion shall file a pre-motion letter at least two
Honorable Lorna G. Schofield weeks before the conference.
United States District Court
Southern District of New YorkDated: June 2, 2021
40 Foley Square                     New York, New York
New York, NY 10007

RE:         Solid 21, Inc. v. Richemont North America, Inc. et al., No. 1:19-cv-01262-LGS


Dear Judge Schofield,

We write to request that the Court adjourn the pre-motion conference currently
scheduled in this case for August 5, 2021. The Court scheduled this conference by Order
dated June 1, 2021, and this is the parties’ first request to move it. The reason for the
request is that I am already scheduled to appear at an in-person mediation in the federal
district court in Islip that day, beginning at 10 a.m.

Opposing counsel has consented to this request, and we note that counsel for both parties
have no other blocked out days the weeks of August 2nd or 9th.


Respectfully submitted,

/s/ John P. Margiotta
John P. Margiotta




T 212.813.5900 F 212.813.5901                       frosszelnick.com / Fross Zelnick Lehrman & Zissu, P.C.
{F4101804.1 }
